Exhibit 10.13
PROLOGIS 2000 SHARE OPTION PLAN
FOR OUTSIDE TRUSTEES
(As Amended and Restated Effective as of December 31, 2008)
     1. History, Purpose and Effective Date. ProLogis, a Maryland real estate
investment trust (the “Trust”), established the ProLogis 2000 Share Option Plan
for Outside Trustees (formerly known as “ProLogis Trust 2000 Share Option Plan
for Outside Trustees”, the “Plan”) effective as of May 18, 2000. The Plan was
intended to advance the interests of the Trust and its shareholders by affording
to the Trustees who are not officers or employees of the Trust or its affiliates
an additional opportunity to participate in the ownership of the Trust and to
benefit from any appreciation in the market value of the Shares in order to
motivate, retain and attract the highly competent individuals upon whose
judgment, initiative, leadership and continued efforts the success of the Trust
depends. No awards shall be made under the Plan after the date on which the
Trust’s 2006 Long-Term Incentive Plan was approved by the Trust’s shareholders
(the “Approval Date”). The following provisions, however, constitute an
amendment, restatement and continuation of the Plan effective as of December 31,
2008 (the “Effective Date”) to reflect the requirements of section 409A of the
Code as applied to outstanding Awards under the Plan. It is intended that the
provisions of the Plan conform to the requirements of section 409A of the Code,
to the extent applicable, and the Plan will be interpreted in all respects in
accordance with such requirements.
     2. Definitions. Unless the context otherwise requires, the following words
as used herein shall have the following meanings:
     (a) “Administrator” — The Secretary of the Trust or other person (who is
not an Outside Trustee) designated by the Board to administer the Plan.
     (b) “Award” – Collectively or individually, as the context provides, any
Option, Deferred Share Unit or other grant of a right under the Plan.
     (c) “Beneficiary” – With respect to an Outside Trustee, the person or
persons the Outside Trustee designates to receive the balance in his or her
Deferred Unit Account in the event his or her Termination Date occurs on account
of death. Any designation of a Beneficiary shall be in writing, signed by the
Outside Trustee and filed with the Administrator prior to the Outside Trustee’s
death. A Beneficiary designation shall be effective when filed with the
Administrator in accordance with the preceding sentence. If more than one
Beneficiary has been designated, the balance in the Outside Trustee’s Deferred
Unit Account shall be distributed to each such Beneficiary per capita. In the
absence of a Beneficiary designation or if no Beneficiary survives the Outside
Trustee, the Beneficiary shall be the Outside Trustee’s estate.
     (d) “Board” – The Board of Trustees of the Trust.

1



--------------------------------------------------------------------------------



 



     (e) “Cause” shall mean, in the reasonable judgment of the Administrator,
(i) the willful and continued failure by the Trustee to substantially perform
his or her duties with the Trust after written notification by the Trust,
(ii) the willful engaging by the Trustee in conduct which is demonstrably
injurious to the Trust or any affiliate, monetarily or otherwise, or (iii) the
engaging by the Trustee in egregious misconduct involving serious moral
turpitude. For purposes hereof, no act, or failure to act, on the Trustee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Trustee not
in good faith and without reasonable belief that such action was in the best
interest of the Trust or the affiliate.
     (f) “Code” – The Internal Revenue Code of 1986, as amended.
     (g) “Deferred Unit Account” – A bookkeeping account maintained by the Trust
on behalf of each Outside Trustee who is granted a Deferred Share Unit
hereunder.
     (h) “Deferred Share Unit” – A stock unit granted pursuant to the provisions
hereof.
     (i) “Dividend Equivalent Units” – As defined in Section 10.
     (j) “Fair Market Value” –The closing price of Shares on the New York Stock
Exchange, as such price is reported in the Wall Street Journal on the business
day immediately following the date on which the determination is to be made.
     (k) “Option” — An option to purchase Shares granted pursuant to the
provisions hereof.
     (l) “Outside Trustee” — A Trustee of the Trust who is not an officer or
employee of the Trust or its affiliates.
     (m) “Participant” – An Outside Trustee who has been granted an Award under
this Plan.
     (n) “Plan” — ProLogis 2000 Share Option Plan for Outside Trustees set forth
herein.
     (o) “Retirement” — Retirement shall mean, with respect to a Participant,
the termination of Participant’s position as an Outside Trustee after providing
at least five years of service as a Trustee to the Trust and attaining age 60.
     (p) “Shares” — The Trust’s common shares of beneficial interest and any
share or shares of beneficial interest or other securities of the Trust
hereafter issued or issuable upon, in respect of or in substitution or in
exchange therefor.
     (q) “Termination Date” – The date on which a Participant’s service as an
Outside Trustee terminates for any reason. Notwithstanding any other provision
of the

2



--------------------------------------------------------------------------------



 



Plan to the contrary, if any payment hereunder is subject to section 409A of the
Code and if such payment is to be made on account of the Participant’s
termination of service, whether the Participant has had a termination of service
(or separation from service) shall be determined in accordance with section 409A
of the Code and applicable guidance thereunder by applying the applicable
default provisions.
     (r) “Trustee” – A person who is a member of the Board.
     3. Administration of the Plan. The Plan shall be administered by the
Administrator, who shall, in accordance with the provisions hereof: (a) direct
the preparation of any appropriate documentation to document the grant of
Awards, (b) process and supervise the exercise and termination of Options,
(c) make necessary adjustments to the Shares because of changes in
capitalization of the Trust, (d) maintain, adjust and supervise payments from
Deferred Unit Accounts, and (iv) perform such other ministerial acts as are
necessary to carry out the purposes of the Plan.
     4. Shares Subject to Plan. There shall be reserved for use upon exercise of
Options granted under the Plan 400,000 Shares (unless such maximum shall be
increased or decreased by reason of changes in capitalization as provided in
Section 9 hereof). The Shares subject to the Plan may be authorized but unissued
Shares, or may be issued Shares which have been reacquired by the Trust.
     5. Options. No Options shall be granted under the Plan after the Approval
Date. Any Options outstanding under the Plan prior to the Effective Date shall
be governed by the terms of the Plan as in effect immediately prior to the
Effective Date, except as provided herein.
     6. Deferred Share Units. No Deferred Share Units shall be granted under the
Plan after the Approval Date. Any Deferred Share Unit granted under the Plan
prior to the Effective Date shall be subject to the following terms and
conditions of this Section 6 and all other terms and conditions of the Plan.
     (a) Crediting of Deferred Share Units. A Stock Unit Account shall be
maintained for each Participant who had been granted a Deferred Share Unit under
the Plan prior to the Effective Date. As of the Effective Date, his or her Stock
Unit Account shall reflect the balance in his or her Stock Unit Account
immediately prior to the Effective Date. A Participant shall always have a fully
vested interest in his Stock Unit Account.
     (b) Dividend Equivalent Units. A Participant’s Deferred Unit Account shall
be credited with Dividend Equivalent Units in accordance with Section 10.
     (c) Distribution of Deferred Unit Account. As of a Participant’s
Termination Date, he or she shall be entitled to a distribution of that number
of Shares equal to the sum of (i) the number of Deferred Share Units and
(ii) the number of Dividend

3



--------------------------------------------------------------------------------



 



Equivalent Units credited to his or her Deferred Unit Account as of his or her
Termination Date. Any distribution pursuant to this Section 6(c) shall be made
as soon as practicable (but in no event more than 30 days) after the
Participant’s Termination Date.
     (d) Distributions in the Event of Death. If a Participant’s Termination
Date occurs on account of his or her death, any distributions to which the
Participant is otherwise entitled hereunder shall be made to the Participant’s
Beneficiary as soon as practicable (but in no event more than 30 days) after the
Participant’s death.
     (e) Whole Shares Only. Settlement of all Deferred Share Units and Dividend
Equivalent Units with respect to a Participant’s Deferred Unit Account shall be
made in the form of whole Shares. Any fractional Shares shall be settled in
cash. After settlement of a Deferred Share Unit or Dividend Equivalent Unit (or
any portion thereof), neither the Participant nor any other person shall have
any further rights to or with respect to such Deferred Share Unit or Dividend
Equivalent Unit (or the portion thereof so settled).
     7. Non-Transferability and Nonassignment. Deferred Share Units (and
associated Dividend Equivalent Units) shall not be transferable other than by
will or by the laws of descent and distribution. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Deferred Share Unit
(or Dividend Equivalent Unit) contrary to the provisions hereof, or the levy of
any execution, attachment or similar process upon the Award shall be null and
void and without effect. Neither a Participant’s nor any other person’s rights
to payments under the Plan are subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participant.
     8. Compliance with Securities and Other Laws. In no event shall the Trust
be required to sell or issue Shares with respect to any Deferred Share Unit if
the issuance thereof would constitute a violation by either the Participant or
the Trust of any provision of any law or regulation of any governmental
authority or any national securities exchange. To the extent that the Plan
provides for issuance of certificates to reflect the transfer of Shares, the
transfer of such Shares may be effected on a non-certificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange.
     9. Adjustments Upon Changes in Capitalization. The units credited to a
Participant’s Deferred Unit Account shall be adjusted from time to time as
follows:
     (a) Subject to any required action by shareholders, the number of units
credited to a Participant’s Deferred Unit Account shall be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a subdivision or consolidation of Shares or the payment of a stock dividend
(but only in Shares) or any

4



--------------------------------------------------------------------------------



 



other increase or decrease in the number of Shares effected without receipt of
consideration by the Trust.
     (b) A merger or consolidation in which the Trust is not the surviving
entity shall cause the balance in the Participant’s Deferred Unit Account to be
distributed in a lump sum; provided, however, that distribution of amounts
credited to a Participant’s Deferred Unit Account shall be distributed pursuant
to this paragraph (b) only if the transaction constitutes a change in control
event within the meaning of section 409A of the Code with respect to the
Participant.
     (c) In the event of a change in the Shares as presently constituted which
is limited to a change of all of its authorized Shares with par value into the
same number of Shares with a different par value or without par value, the
Shares resulting from any such change shall be deemed to be Shares within the
meaning of this Plan.
     To the extent that the foregoing adjustments relate to Shares, such
adjustments shall be made by the Administrator, whose determination shall be
final, binding and conclusive. The grant of an Award pursuant to the Plan shall
not affect in any way the right or power of the Trust to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.
     10. Dividend Equivalent Units.
     (a) Award of Dividend Equivalent Units With Respect to Options. With
respect to “Dividend Equivalent Units” granted with respect to any Option, the
following provisions shall apply.
     (i) Crediting of Dividend Equivalent Units. Dividend Equivalent Units
granted in connection with Options under the Plan shall be subject to the
following:

  (A)   Annual Crediting of Dividend Equivalent Units. As of the last day of
each calendar year, if the Option is then outstanding, the Participant shall be
credited with a number of Dividend Equivalent Units equal to (I) the Trust’s
annual dividend for such calendar year, multiplied by (II) the number of Shares
underlying the Participant’s outstanding Options that are entitled to awards of
Dividend Equivalent Units under this clause (A) during such calendar year
(reduced pro rata to reflect Shares underlying such Options that were not
outstanding on the record date with respect to each dividend payment date during
such year) and divided by (III) the Trust’s average Share price for such
calendar year.

5



--------------------------------------------------------------------------------



 



  (B)   Additional credits to reflect dividend payments on Dividend Equivalent
Units. As of the last day of each calendar year, each Participant shall be
credited with a number of additional Dividend Equivalent Units equal to (I) the
Trust’s annual dividend for such calendar year, multiplied by (II) the number of
Dividend Equivalent Units outstanding during such calendar year (reduced pro
rata to reflect Dividend Equivalent Units that were not outstanding on each
dividend payment date during such year) and divided by (III) the Trust’s average
Share price for such calendar year.

     (ii) Terms and Conditions of Dividend Equivalent Units. Dividend Equivalent
Units granted in connection with Options shall be subject to the following terms
and conditions:

  (A)   Time of Settlement. Each Dividend Equivalent Unit with respect to an
Option shall entitle the holder thereof to a Share on the first to occur of
(I) the date the Participant exercises the Option with respect to which the
Dividend Equivalent Unit was awarded, or (II) the date on which such Option
expires by its terms (whether by reason of termination of service or otherwise).
Notwithstanding the foregoing, in the case of any Dividend Equivalent Units
awarded prior to September 1, 2001, to the extent permitted by the Administrator
in its sole discretion, a Participant may irrevocably elect, prior to the date
the Shares in settlement of such Dividend Equivalent Units would otherwise be
distributable, to defer receipt of such Shares to the last day of a later
calendar year, but in no event later than the last day of the calendar year in
which occurs the tenth anniversary of the grant of the underlying Option. Any
such deferral election shall be made in such form and at such times as the
Administrator may determine in its sole discretion. Any payments with respect to
Dividend Equivalent Units (whether or not deferred) shall be made as soon as
practicable (but in no event more than 30 days) after the date as of which
payment is to be made in accordance with the foregoing. All Dividend Equivalent
Units granted with respect to Options under the Plan were vested (within the
meaning of section 409A of the Code) as of December 31, 2004.     (B)   Whole
Shares Only. Settlement of all Dividend Equivalent Units shall be made in the
form of whole Shares. Any

6



--------------------------------------------------------------------------------



 



fractional Shares shall be settled in cash. After settlement of a Dividend
Equivalent Unit (or any portion thereof), neither the Participant nor any other
person shall have any further rights to or with respect to such Dividend
Equivalent Unit (or the portion thereof so settled).
     (b) Award of Dividend Equivalent Units With Respect to Deferred Share
Units. Each Participant’s Deferred Unit Account shall be credited with Dividend
Equivalent Units in accordance with the following provisions of this paragraph
(b):
     (i) Annual Crediting of Dividend Equivalent Units. As of the last day of
each calendar year if the Participant then has share units credited to his
Deferred Unit Account, the Participant’s Deferred Unit Account shall be credited
with a number of Dividend Equivalent Units equal to (A) the Trust’s annual
dividend for such calendar year, multiplied by (B) the number of units held in
Participant’s Deferred Unit Account Shares during such calendar year (reduced
pro rata to reflect units that were not held in the Participant’s Deferred Unit
Account on the record date with respect to each dividend payment date during
such year) and divided by (C) the Trust’s average Share price for such calendar
year.
     (ii) Additional credits to reflect dividend payments on Dividend Equivalent
Units. As of the last day of each calendar year if the Participant then has
Dividend Equivalent Units credited to his Deferred Unit Account, each
Participant shall be credited with a number of additional Dividend Equivalent
Units equal to (A) the Trust’s annual dividend for such calendar year,
multiplied by (B) the number of Dividend Equivalent Units held in the
Participant’s Deferred Unit Account during such calendar year (reduced pro rata
to reflect Dividend Equivalent Units that were not held in the Participant’s
Deferred Unit Account not held under the Participant’s Deferred Unit Account on
each dividend payment date during such year) and divided by (C) the Trust’s
average Share price for such calendar year.
     11. Amendment of the Plan. Subject to the requirements of section 409A of
the Code, to the extent applicable, all provisions of the Plan may at any time
or from time to time be modified or amended by the Board; provided, however,
that, without the consent of the Participant, no amendment of the Plan shall
materially adversely affect the rights of any Participant accrued under the Plan
prior to the date such amendment is adopted by the Board.

7